

 
Exhibit 10.2


HOLDBACK ESCROW AGREEMENT
 
This Holdback Escrow Agreement, dated as of August 26, 2008 (this “Agreement”),
is entered into by and among China Valves Technology, Inc. (f/k/a
Intercontinental Resources, Inc.), a Nevada corporation, and all predecessors
thereof (collectively, the “Company”), the investors set forth on Exhibit A and
signatory hereto (collectively, the “Investors”), and Escrow, LLC  (the “Escrow
Agent”).
 
WITNESSETH:
 
WHEREAS, the Company proposes to make a private offering to the Investors (the
“Offering”) of the Company’s common stock, par value $0.001 per share pursuant
to that certain Securities Purchase Agreement, dated as of the date hereof, by
and among the Company, the Investors and certain other parties signatory thereto
(the “Securities Purchase Agreement”) (capitalized terms used but not otherwise
defined herein which are defined in the Securities Purchase Agreement shall have
the respective meanings given to such terms in the Securities Purchase
Agreement);
 
WHEREAS, pursuant to the Securities Purchase Agreement and the Closing Escrow
Agreement, the Company has agreed that an aggregate of $3,150,000 of the
aggregate Investment Amounts paid by Investors to the escrow account established
in accordance with the Closing Escrow Agreement (the “Escrowed Funds”), will be
deposited at Closing with the Escrow Agent, to continue to be held in escrow,
administered and distributed as described in Section 4.14 of the Securities
Purchase Agreement and in accordance with Section 3 of this Agreement; and
 
WHEREAS, as a material inducement for the Investors to enter into the Securities
Purchase Agreement and consummate the Closing, the Company and Escrow Agent have
agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:
 
1.           Appointment of Escrow Agent. The Company hereby appoints Escrow
Agent to act as escrow agent in accordance with the terms of this Agreement, and
the Escrow Agent hereby accepts such appointment.
 
2.  Delivery of the Escrowed Funds.
 
2.1          The Company hereby directs that the Escrowed Funds be delivered
simultaneously with the Closing to the Escrow Agent’s account (the “Escrow
Account”) as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
Domestic:
Virginia Commerce Bank
Leesburg, VA
ABA#056005253
Account Name: Escrow, LLC
Account #: 01194186


International:
Correspondent Bank: Wells Fargo Bank, San Francisco, CA
SWIFT#: WFBIUS6S
Credit Account #: 412-11-08146
Virginia Commerce Bank
FBO Account Name: Escrow, LLC
Account: 01194186
Escrowed Funds: $3,150,000


         3.           Escrow Agent to Hold and Disburse Escrowed Funds. Promptly
following the Closing, the Escrow Agent will provide written notice to the
Company (for simultaneous distribution to the Investors) that the Escrow Agent
has received the entire amount of Escrowed Funds in the Escrow Account.  The
Escrow Agent will hold and disburse the Escrowed Funds received by it pursuant
to the terms of this Agreement, as follows:
 
3.1           Board Holdback Escrow.  Pursuant to Section 4.14(a) of the
Securities Purchase Agreement, the Company has undertaken that no later than
ninety (90) days following the Closing Date, the Board of Directors of the
Company shall be comprised of a minimum of five members (at least two of whom
shall be fluent English speakers who possess experience such that he or she can
fulfill its fiduciary obligations and other responsibilities as a director of a
United States publicly listed company incorporated in the United States), a
majority of which shall be “independent directors” as such term is defined in
NASDAQ Marketplace Rule 4200(a)(15) and a meeting of such full Board of
Directors shall be convened within such ninety (90) days following the Closing
Date.  The Board of Directors shall appoint Board committees, which shall
include, but not be limited to, an Audit Committee, Nominating Committee and
Compensation Committee.  The chairperson of such Audit Committee, which shall be
acceptable to the Investors, shall be nominated within ninety (90) days
following the Closing Date (such Board of Directors meeting the criteria set
forth herein shall be referred to as a “Qualified Board”).  To secure the
establishment of a Qualified Board, the Company has agreed that $1,500,000 of
the Escrowed Funds (the “Board Holdback Escrow Amount”) shall be held in the
Escrow Account subject to the satisfaction of the Company’s obligations under
this Section 3.1 and Section 4.14(a) of the Securities Purchase Agreement and
subject to the provisions of Section 4.14(d) of the Securities Purchase
Agreement and Section 3.4 of this Agreement with respect to payment of partial
liquidated damages to Investors from such amount.  Upon the establishment of a
Qualified Board, the Company and Investors that have invested at least a
majority of the total Investment Amount under the Purchase Agreement (a
“Majority in Interest of the Investors”) shall execute and deliver written
instructions (such written instructions shall not be unreasonably withheld,
conditioned, or delayed by the Investors)
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
with reference to this Section 3.1 to release the Board Holdback Escrow Amount
to the Company (“Instructions to Release Board Holdback”).  Within one (1)
Business Day following its receipt of Instructions to Release Board Holdback
(with wire instructions attached) jointly executed by the Company and a Majority
in Interest of the Investors, the Escrow Agent shall distribute the Board
Holdback Escrow Amount in accordance with such written instructions.  It is
expressly understood that the Company shall have the sole authority to select
the members of the Board of Directors of the Company, provided that such members
shall satisfy the requirements as set forth in Section 3.1 of this Agreement and
Section 4.14(a) of the Securities Purchase Agreement.  For the avoidance of
doubt, the Board Holdback Escrow Amount shall be released from the Escrow
Account upon the establishment of a Qualified Board in accordance with Section
3.1 of this Agreement (after deducting any liquidated damages payable to the
Investors pursuant to Section 3.4 hereof) notwithstanding whether a Qualified
Board is established within ninety (90) days following the Closing Date.
 
3.2           CFO Holdback Escrow.  Pursuant to Section 4.14(b) of the
Securities Purchase Agreement, the Company has undertaken that no later than
ninety (90) days following the Closing Date, the Company will hire a full-time
chief financial officer who has experience as the chief financial officer of a
United States public reporting company and who is (i) a certified public
accountant, (ii) fluent in English, and (iii) an expert in (x) GAAP and (y)
auditing procedures and compliance for United States public companies (such a
chief financial officer being referred to as a “Qualified CFO”).  The Company
shall enter into an employment agreement with the Qualified CFO for a term of no
less than two years.  Should the Qualified CFO be dismissed at any time prior to
the later to occur of the second anniversary of (x) his or her employment
agreement or (y) the Closing Date, then the Company shall replace the Qualified
CFO with a chief financial officer who fits the criteria set forth herein as
soon as practicable.  By 9:00 a.m. (New York time) on the second Trading Day
following the hiring of such Qualified CFO, the Company will file a Current
Report on Form 8-K disclosing the information required by Item 5.02 of Form
8-K.  Accordingly, $1,500,000 (the “CFO Holdback Escrow Amount”) of the Escrowed
Funds is to be held in the Escrow Account subject to the satisfaction of the
Company’s obligations under this Section 3.2 and Section 4.14(b) of the
Securities Purchase Agreement and subject to the provisions of Section 4.14(d)
of the Securities Purchase Agreement and Section 3.4 of this Agreement with
respect to payment of partial liquidated damages to Investors from such
amount.  Upon the Company’s satisfaction of the aforesaid obligations in this
Section 3.2 and Section 4.14(b) of the Securities Purchase Agreement, the
Company and a Majority in Interest of the Investors shall execute and deliver
written instructions (such written instructions shall not be unreasonably
withheld, conditioned, or delayed by the Investors) with reference to this
Section 3.2 to release the CFO Holdback Escrow Amount to the Company
(“Instructions to Release CFO Holdback”).  Within one (1) Business Day following
its receipt of Instructions to Release CFO Holdback (with wire instructions
attached) jointly executed by the Company and a Majority in Interest of the
Investors, the Escrow Agent shall distribute the CFO Holdback Escrow Amount,
less any portion thereof previously required to be distributed to Investors as
partial liquidated damages in accordance with Section 3.4 of this Agreement, in
accordance with such written instructions.  For the avoidance of doubt, the CFO
Holdback Escrow Amount shall be released from the Escrow Account (after
deducting any liquidated damages payable to the Investors pursuant to Section
3.4 hereof) upon the appointment of a Qualified CFO in accordance with Section
3.2 of this Agreement notwithstanding whether a Qualified CFO is appointed
within ninety (90) days following the Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.3           IR Holdback Escrow.  Pursuant to Section 4.14(c) of the Securities
Purchase Agreement, the Company has undertaken that no later than thirty (30)
days following the Closing Date, the Company shall have hired CCG Elite as its
investor relations firm.  Accordingly, $150,000 (the “IR Holdback Escrow
Amount”) of the Escrowed Funds is to be held in the Escrow Account subject to
the satisfaction of the Company’s obligations under this Section 3.3 and Section
4.14(c) of the Securities Purchase Agreement. The IR Holdback Escrow Amount
shall remain in the Escrow Account and shall only be released by the Escrow
Agent to the Company upon the Escrow Agent’s receipt of written notice from the
Company and a Majority in Interest of the Investors that the Company has hired
the aforementioned investor relations firm and then only to the extent that the
Company provides evidence of investor relations related expenses.   From time to
time as the Company incurs investor relations related expenses, it shall reflect
such amount on written instructions (such written instructions shall not be
unreasonably withheld, conditioned, or delayed by the Investors) with reference
to this Section 3.3 to release a portion of the IR Holdback Escrow Amount to the
Company (“Instructions to Release IR Holdback”), which shall specify the dollar
amount and payee bank account to which the applicable amount shall be
transferred.  The Escrow Agent shall, upon receipt of Instructions to Release IR
Holdback (on one or more occasions) jointly executed by the Company and a
Majority in Interest of the Investors, pay the IR Holdback Escrow Amount in
accordance with such written instructions, such payment or payments to be made
by wire transfer within one (1) Business Day of receipt of such written
instructions.
 
3.4           If for any or no reason whatsoever, the Escrow Agent does not
receive written notice from the Company and the Majority in Interest of the
Investors directing the release to the Company of (i) the Board Holdback Escrow
Amount on or prior to ninety-one (91) calendar days following the Closing Date
(the “Board Compliance Period”) or (ii) CFO Holdback Escrow Amount on or prior
to ninety-one (91) calendar days following the Closing Date (the “CFO Compliance
Period”) (each such failure or breach being referred to as a “Holdback Event,”
and for purposes of this Section the date such Holdback Event occurs being
referred to as “Holdback Event Date”), then in addition to any other rights the
Investors may have hereunder, under the Securities Purchase Agreement or under
applicable law, on each such Holdback Event Date and on each monthly anniversary
of such Holdback Event Date (if the applicable Holdback Event shall not have
been cured by such date) until the applicable Holdback Event is cured, the
Escrow Agent (on behalf of the Company) will deliver and pay to each Investor by
wire transfer an amount in immediately available funds, as partial liquidated
damages and not as a penalty, equal to 1% of the aggregate Investment Amount
paid by such Investor for Shares pursuant to the Securities Purchase
Agreement.  The partial liquidated damages payable under this Section 3.4 shall
be independent of any other damages payable under this Agreement or any other
Transaction Document and shall apply on a daily pro-rata basis for any portion
of a month prior to the cure of an Holdback Event.  In no event will the Company
be liable for partial liquidated damages under this Agreement in excess of 1% of
the aggregate Investment Amount of the Investors in any 30-day period in respect
of any single Holdback Event (it being understood that if the Company suffers an
Holdback Event relating to its failure to comply with Section 4.14(a) of the
Securities Purchase Agreement and a Holdback Event relating to its failure to
comply with Section 4.14(b) of the Securities Purchase Agreement in a 30-day
period it will be responsible for 2% of partial liquidated damages under this
provision in a 30-day period).  
 
 
4

--------------------------------------------------------------------------------

 
 
 
It is further understood that partial liquidated damages under this Agreement
are limited to the Board Holdback Escrow Amount as to that Holdback Event and
the CFO Holdback Escrow Amount as to that Holdback Event; provided, that the
Investors are entitled to all other remedies available under applicable law.  On
any Holdback Event Date, the Company will deliver to each Investor a written
notice which shall set forth the relevant Holdback Event.  Schedule 1 attached
hereto shall set forth the name, address, Investment Amount and delivery
instructions for any partial liquidated damages contemplated hereby of each
Investor.
 
4.           Interpleader.  Should any controversy arise among the parties
hereto with respect to this Agreement or with respect to the right to receive
the Escrowed Funds, the Escrow Agent shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. The Escrow Agent is also hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing the Escrow Agent. If the Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 4 shall be filed in any court
of competent jurisdiction in New York, and the portion of the Escrowed Funds in
dispute shall be deposited with the court and in such event the Escrow Agent
shall be relieved of and discharged from any and all obligations and liabilities
under and pursuant to this Agreement with respect to that portion of the
Escrowed Funds.
 
              5.Exculpation and Indemnification of Escrow Agent and Investors.
 
5.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein. The Escrow Agent and the Investors shall
have no duty to enforce any obligation of any person other than itself to make
any payment or delivery, or to direct or cause any payment or delivery to be
made, or to enforce any obligation of any person to perform any other act. The
Escrow Agent and the Investors shall be under no liability to the other parties
hereto or anyone else, by reason of any failure, on the part of any other party
hereto or any maker, guarantor, endorser or other signatory of a document or any
other person, to perform such person’s obligations under any such document.
Except for amendments to this Agreement referenced below, and except for written
instructions given to the Escrow Agent by the Company and a Majority in Interest
of the Investors relating to the Escrowed Funds, the Escrow Agent shall not be
obligated to recognize any other agreement.
 
5.2           Neither the Escrow Agent nor the Investors shall be liable to the
Company or to anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Escrow Agent), statement, instrument, report, or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent or the Investors to be
genuine and to be signed or presented by the proper person or persons.
 
 
 
5

--------------------------------------------------------------------------------

 
 
The Escrow Agent shall not be bound by any of the terms thereof, unless
evidenced by written notice delivered to the Escrow Agent signed by the proper
party or parties and, if the duties or rights of the Escrow Agent are affected,
unless it shall give its prior written consent thereto.
 
5.3           Neither the Escrow Agent nor the Investors shall be responsible
for the sufficiency or accuracy of the form, or of the execution, validity,
value or genuineness of, any document or property received, held or delivered to
it hereunder, or of any signature or endorsement thereon, or for any lack of
endorsement thereon, or for any description therein; nor shall the Escrow Agent
or the Investors be responsible or liable to the Company or to anyone else in
any respect on account of the identity, authority or rights, of the person
executing or delivering or purporting to execute or deliver any document or
property or this Agreement. The Escrow Agent shall have no responsibility with
respect to the use or application of the Escrowed Funds pursuant to the
provisions hereof.
 
5.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company or to anyone else for any action taken or omitted to be taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.


5.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment to
the Company of the Escrowed Funds such amount as the Escrow Agent estimates to
be sufficient to provide for the payment of such taxes not yet paid, and may use
the sum withheld for that purpose. The Escrow Agent shall be indemnified and
held harmless by the Company against any liability for taxes and for any
penalties in respect of taxes, on such investment income or payments in the
manner provided in Section 5.6.


5.6           The Escrow Agent will be indemnified and held harmless by the
Company from and against all expenses, including all reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or proceedings involving any claim, or in connection with any claim
or demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, except for claims
resulting from the gross negligence or willful malfeasance of the Escrow Agent
or breach of this Agreement by the Escrow Agent, or the monies or other property
held by it hereunder. Promptly after the receipt of the Escrow Agent of notice
of any demand or claim or the commencement of any action, suit or proceeding,
the Escrow Agent shall, if a claim in respect thereof is to be made against the
Company, notify it thereof in writing, but the failure by the Escrow Agent to
give such notice shall not relieve any such party from any liability which the
Company may have to the Escrow Agent hereunder.
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.7           For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.
 
6.            Resignation of Escrow Agent.  The Escrow Agent may resign at any
time and be discharged from its duties as Escrow Agent hereunder by giving the
Company and the Investors at least ten (10) Business Days written notice thereof
(the “Notice Period”). As soon as practicable after its resignation, the Escrow
Agent shall, if it receives notice from the Company within the Notice Period,
turn over to a successor escrow agent appointed by the Company all Escrowed
Funds (less such amount as the Escrow Agent is entitled to retain pursuant to
Section 8) upon presentation of the document appointing the new escrow agent and
its acceptance thereof.  If no new agent is so appointed within the Notice
Period, the Escrow Agent shall return the Escrowed Funds to or as directed by
the Investors who delivered the same, without interest or deduction with the
understanding that such Escrowed Funds will continue to be subject to the
provisions of this Agreement.
 
7.           Form of Payments by Escrow Agent.
 
7.1           Any payments of the Escrowed Funds by the Escrow Agent pursuant to
the terms of this Agreement shall be made by wire transfer unless directed to be
made by check by the receiving party.
 
7.2           All amounts referred to herein are expressed in United States
Dollars (US$) and all payments by the Escrow Agent shall be made in such
dollars.
 
8.           Compensation.  At the Closing, the Company shall pay a fee to the
Escrow Agent of $ 1,000.00 (it being understood that no Investor shall be
responsible to pay the Escrow Agent any compensation or fees hereunder).
Interest payments, if any, will be shared equally at the prevailing bank rate.
 
9.           Notices.  All notices, requests, demands, and other communications
provided herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
parties hereto at their respective addresses All notices, requests, demands and
other communications required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given if sent by hand-delivery, by
facsimile (followed by first-class mail), by nationally recognized overnight
courier service or by prepaid registered or certified mail, return receipt
requested, to the addresses set forth below.
 
 
 
7

--------------------------------------------------------------------------------

 
 

  If to Investors:       To the address set forth on the signature pages hereto.
   
 
With a copy to:
 
Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Facsimile:  (212) 294-4700
Attn.:  Eric L. Cohen, Esq.
 
 
If to the Company:
 
China Valves Technology, Inc.
No.93 West Xinsong Road
Kaifeng City, Henan Province, People’s Republic of China
Facsimile:  86-378-292-4630
Attention:  Chief Executive Officer
 
 
With a copy to:
 
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Facsimile:  (202) 654-1804
Attn.:  Louis A. Bevilacqua, Esq.
 
 
If to Escrow Agent:
 
Escrow, LLC
20 Rock Pointe, Suite 204
Warrenton, VA 20186
Attention: Johnnie Zarecor
Telephone: (540) 347-2212
Fax:  (540) 347-2291
Email: jzarecor@escrowllc.net

 
10.           Further Assurances.  From time to time on and after the date
hereof, the Company shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
11.           Miscellaneous.
 
11.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Agreement, refer to the Agreement in its entirety
and not only to the particular portion of this Agreement where the term is used.
The word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity. All words or terms
used in this Agreement, regardless of the number or gender in which they were
used, shall be deemed to include any other number and any other gender as the
context may require. This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.
 
11.2           This Agreement and the rights and obligations hereunder of the
Company may be assigned by the Company only following the prior written consent
of the Majority in Interest of the Investors. This Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow Agent
only with the prior consent of the Company and the Majority in Interest of the
Investors.  An Investor may assign its rights under this Agreement without any
consent from any other party.  This Agreement may not be changed orally or
modified, amended or supplemented without an express written agreement executed
by the Escrow Agent, the Company and the Majority in Interest of the Investors.
This Agreement is binding upon and intended to be for the sole benefit of the
parties hereto and their respective successors, heirs and permitted assigns, and
none of the provisions of this Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third person.
 
11.3           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. The representations and
warranties contained in this Agreement shall survive the execution and delivery
hereof and any investigations made by any party. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”).  Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith, and hereby irrevocably waives, and
agrees not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York Court, or that such proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
11.4           The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect any of the terms thereof.  This
Agreement may be executed in a number of counterparts, by facsimile, each of
which shall be deemed to be an original as of those whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all the parties.






[Remainder of page intentionally blank-signature pages follow]




 
 

 


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 


 
ESCROW AGENT
 
ESCROW, LLC




By:_________________________________
Name:  Johnnie L. Zarecor
Title: Vice-President


THE COMPANY
CHINA VALVES TECHNOLOGY, INC.




By:_________________________________
Name:  Siping Fang
Title: Chief Executive Officer




NAME OF INVESTOR:
 
____________________________________
 
By:_____________________
 
Name:
 
Title:
 



 
 
[Signature page to Holdback Escrow Agreement]
 
11


